Citation Nr: 1415520	
Decision Date: 04/09/14    Archive Date: 04/15/14

DOCKET NO.  09-31 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Whether new and material evidence sufficient to reopen a previously denied claim of service connection for alcohol dependence has been received.

2. Entitlement to service connection for alcohol dependence, claimed as secondary to service-connected disabilities.


ATTORNEY FOR THE BOARD

A. Chance, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from February 1966 to January 1969 and with the United States Navy from October 1974 to July 1977, to include a tour of duty in the Republic of Vietnam.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Winston-Salem, North Carolina, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which declined to reopen the previously denied claim of service connection for alcohol dependence because new and material evidence had not been submitted.

Although the Veteran requested a Board hearing in September 2008 and again in August 2009, the Board notes that the Veteran formally cancelled such requests in a November 2013 written correspondence. As such, the Board considers his previous requests withdrawn.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The issue of entitlement to service connection for alcohol dependence, claimed as secondary to service-connected disabilities is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. A January 1983 rating decision denied service connection for alcohol dependence due to willful misconduct; the Veteran did not appeal, and the decision became final.

2. Evidence received since the January 1983 rating decision is not cumulative and redundant, addresses a previously unestablished fact, and raises a reasonable possibility of substantiating the claim for service connection for alcohol dependence.


CONCLUSIONS OF LAW

1. The unappealed January 1983 rating decision that denied service connection for alcohol dependence is final. See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.1103 (2013).

2. Since the unappealed January 1983 rating decision, new and material evidence sufficient to reopen the Veteran's claim of service connection for alcohol dependence has been received and the claim is considered reopened. See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a). With regard to the reopening of the previously denied claim, the Board is granting in full the benefit sought on appeal. Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.

Analysis-New and Material Evidence

Rating actions from which an appeal is not timely perfected become final. 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103. An appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal. 38 C.F.R. § 20.200.

A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108. The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

New evidence means existing evidence not previously submitted to agency decision makers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low." See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010). Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement. Id. at 118.

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record. Evans v. Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992). However, VA is not bound to consider credible the patently incredible. Duran v. Brown, 7 Vet. App. 216 (1994).
The Board notes that the claim was originally denied in a January 1983 rating decision because the RO determined that the Veteran's alcohol dependence was a result of his own willful misconduct. The Veteran was informed of the decision and his appellate rights, but did not file a notice of disagreement or submit new and material evidence within one year.  The decision is, therefore, final. 

The issue for resolution before the Board is whether new and material evidence has been submitted sufficient to reopen the Veteran's previously denied claim of entitlement to service connection for alcohol dependence. After a review of the evidence of record, the Board finds that new and material evidence has been received. 

The evidence of record at the time of the January 1983 rating decision consisted of the Veteran's service treatment records, which documented that the Veteran suffered from alcohol dependence and received treatment for such during service. Service connection was denied on the grounds that the Veteran's alcohol dependence was considered to be a result of his own willful misconduct. 

Evidence received since the January 1983 rating decision consists of a June 2013 VA posttraumatic stress disorder (PTSD) examination report, which notes that the Veteran's began to suffer from drinking problems after experiencing his Vietnam stressors (which led to his service-connected Anxiety Disorder) and states that there is a known association between problems with anxiety and a tendency to abuse alcohol. This probative medical evidence is considered new because it was received after the January 1983 rating decision, and was therefore not previously considered. This probative medical evidence is material because it is not cumulative or redundant and it tends to show that there could be a possible relationship or nexus between the Veteran's alcohol dependence and his service-connected disability, namely Anxiety Disorder (not otherwise specified), which is not the result of his own willful misconduct. Therefore, it raises a reasonable possibility of substantiating the claim and constitutes new and material evidence sufficient to reopen the Veteran's claim of service connection for alcohol dependence.


ORDER

New and material evidence having been received, the previously denied claim of entitlement to service connection for alcohol dependence is reopened; the appeal is granted to this extent only.


REMAND

Having reopened the Veteran's claim of service connection for alcohol dependence, the Board finds that additional development is warranted to address its merits. See 38 C.F.R. § 3.159.

Current law prohibits, effective for claims filed after October 31, 1990, payment of compensation for a disability that is a result of a veteran's own alcohol or drug abuse.  However, the United States Court of Appeals for the Federal Circuit has held that there can be service connection for compensation for an alcohol or drug abuse disability acquired as secondary to, or as a symptom of, service-connected disability.  See Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  Thus, while direct service connection is unavailable, secondary service connection is a viable option.

In his claim to reopen, the Veteran alleged that he began to drink during service in order to "help" him deal with the hand and feet problems that he was suffering from at the time. This allegation was also reiterated in a June 2007 written statement by the Veteran. The Board notes that the Veteran is currently service-connected for dermatitis of the hands and feet.

In June 2013, the Veteran underwent a VA PTSD examination to determine the existence and severity of any current psychiatric disabilities. During that examination, the examiner noted that the Veteran's drinking problems began after the occurrence of his stressors while stationed in the Republic of Vietnam. He continued to note that "alcohol is a well known way to reduce anxiety" and that "there is a known association between problems with anxiety and a tendency to abuse alcohol". The Veteran was diagnosed with Anxiety Disorder, not otherwise specified, and service connection was subsequently granted in a June 2013 rating decision. 

VA must provide the Veteran with a medical examination or obtain a medical opinion when there is (1) competent evidence of a current disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the current disability may be associated with the Veteran's service; and (4) insufficient competent medical evidence on the record for VA to make a decision on the claim. McLendon v. Nicholson, 20 Veteran. App. 79, 81 (2006). 

Here, the Board finds that these required elements are satisfied. Specifically, the Veteran has a current disability of alcohol dependence, even though in sustained full remission, which is notated in his recent VA treatment records. The record also contains evidence that the Veteran is service-connected for an anxiety disorder and dermatitis of the hands and feet. Next, the record now contains lay and medical evidence that tends to show that the Veteran's alcohol dependence may be related to his service-connected disabilities. Therefore, the Board finds that a VA medical opinion is required. 

Additionally, the Board notes that the Veteran has not received notice of what is needed to substantiate the secondary service connection theory of entitlement (or of his/VA's respective responsibilities in evidentiary development of this theory of entitlement), and the RO has not addressed this theory of entitlement in the first instance. On remand, proper notice with respect to service connection on a secondary basis must be provided.

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with appropriate notice for claims of service connection for alcohol dependence on a secondary basis (specifically, as secondary to the Veteran's service-connected disabilities of dermatitis of the hands and feet and anxiety disorder, not otherwise specified). The Veteran should have an adequate opportunity to respond.

2. After completion of the above, forward the file to an appropriate VA physician for review in order to answer the following questions.  After a review of the history of the disability, the physician is requested to provide opinions as to the following:

a. whether it is at least as likely as not, i.e., at least a 50 percent probability or greater, that the Veteran's alcohol dependence is caused by his service-connected dermatitis of the hands and feet or his service-connected anxiety disorder.

b. whether it is at least as likely as not, i.e., at least a 50 percent probability or greater, that the Veteran's alcohol dependence is aggravated by his service-connected dermatitis of the hands and feet or his service-connected anxiety disorder.

Aggravation means a permanent worsening of the condition beyond its natural progression.

The claims file must be reviewed in conjunction with this request and the report thereof should reflect that such review occurred. 

A clear explanation for any opinion expressed is required. The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

If the examiner cannot render a requested opinion without resorting to speculation, the examiner must provide the reasoning for that determination. The examiner must indicate whether there was any further need for information or testing necessary to make a determination. Additionally, the examiner must indicate whether the opinion could not be rendered due to limitations of knowledge in the medical community at large or those of the particular examiner. See Jones v. Shinseki, 23 Vet. App. 382 (2010).

3. After the above development has been completed, readjudicate the issues on appeal, considering all evidence of record. If any benefit sought is not granted, issue a supplemental statement of the case and afford the Veteran an appropriate opportunity to respond. The case should then be returned to the Board, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


